Citation Nr: 1758695	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via videoconference.   The hearing was scheduled for May 2015, but the Veteran did not attend.   He has not offered good cause for his failure to appear at the hearing or request that such be rescheduled.   Therefore, the Board considers his request for a hearing to be withdrawn.   See 38 C.F.R. §§ 20.702 (d); 20.704 (d) (2017).

The issue of entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154 (a) (2012).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include bilateral hearing loss or tinnitus.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2017) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304 (2016); Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

The Veteran asserts that his current bilateral hearing loss disability was incurred during service as a result of noise exposure, while working in his military occupational specialty (MOS) as heavy equipment operator.  Specifically, he stated that he was exposed to loud noises of bulldozers, cranes and scrapers.  His DD-214 confirms that he was an engineer equipment operator.  Consequently, the Board concludes that the Veteran had noise exposure while on active duty.

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service.  Consequently, a VA examination with a medical opinion was obtained.

In June 2010, the Veteran was afforded a VA examination for his bilateral hearing loss and tinnitus claims.  The Veteran reported noise exposure in service without hearing protection.  The Veteran denied recreational noise exposure.  However, the examiner found that the Veteran had occupational noise exposure including road construction work, truck driver, laundry worker, and a saw operator in a metal plant.  The Veteran also reported decreased hearing for the past 7 years.  The VA examiner opined that the Veteran's hearing loss was not due to military service.  The examiner reasoned that hearing was within normal limits bilaterally on the induction and separation physicals.  Further, the examiner stated that the Veteran only reported hearing difficulty for the past 7 years.  

In contrast, the Veteran argued on his August 2013 VA Form 9, that during service he trained on cable shovels and diesel powered cable cranes which were comparably much louder than the equipment he worked with following service.  Specifically, he stated that today the shovels and cranes are hydraulic and much quieter.  The Veteran stated that in service he operated 8230 Dozers, 103 Amco Dozer, 4 in 1 Bucket on Tracks, Road Graders, and Forklifts.  In addition, he clarified his statement made at the June 2010 VA examination regarding the onset of his hearing loss.  The Veteran stated that he told the VA examiner his hearing loss had become more difficult in the past 7 years; he had hearing loss problems prior to that time.

The Board finds that the Veteran has provided credible lay evidence of in-service exposure to loud noise as an engineer equipment operator.  The absence of any complaints of, or treatment for, hearing loss for approximately 40 years after service weighs against the Veteran's claim.  However, the Veteran did have significant hazardous noise exposure in service, and despite the evidence of some post-service noise exposure, the overall evidence would suggest that the Veteran suffered some degree of acoustic trauma in service.  The Board notes that the Veteran is competent to testify concerning observable physical symptoms, such as a subjective decrease in hearing acuity.  See Layno, 6 Vet. App. at 469 (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).

After considering all the evidence of record, the Board finds that it is at least in equipoise that the Veteran's current bilateral hearing loss is related to the noise exposure he incurred during his period of active duty.  There is both negative and positive evidence.  Although the VA examiner provided a negative medical opinion, the reliance mainly on no evidence of hearing loss shown in service renders the medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  Further, although the VA examiner also determined no nexus because the Veteran only suffered from hearing loss symptoms for the past 7 years, the Board notes that the Veteran clarified this statement in his August 2013 VA Form 9.  Overall, the Board finds the Veteran's lay testimony credible and competent.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss is related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss is, therefore, granted.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.





REMAND

Concerning the Veteran's claim seeking a rating in excess of 10 percent for right knee degenerative joint disease, review of the claims file shows that the Veteran was most recently afforded a knee VA examination in May 2011.  Therefore, the Board finds that the Veteran's most recent VA examination for his right knee disorder was over 6 years ago.

Review of the October 2012 VA examination noted that the Veteran had right knee medial meniscus - vertical tear involving the poster horn parameniscal cyst, mucoid degeneration of ACL, and bipartate patella.  The Veteran reported continual knee pain with worsening after prolonged walking.  He described locking at times.  Joint symptoms included deformity, pain, stiffness, swelling, tenderness, and flare-ups of joint disease.  Upon examination, range of motion was flexion at 0 to 130 degrees and extension at 0 degrees.  There was no additional limitation after three repetitions of range of motion.  There was no ankylosis.  There was no giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran had an antalgic gait.  There was crepitus. 

In August 2013, the Veteran stated on his VA Form 9 that his knee had gotten progressively worse.  He described continual pain in the knee which became particularly bad when he tried to get in and out of his truck at work.  He said when he had to walk any distance he had to stop because the pain was so bad and he was afraid that his knee would give out.  He also said that he wore a knee brace due to instability.  He reported acting cautious in his movements so that he would not fall and overcompensating by putting weight on his left knee.  Essentially, the Veteran argued that his right knee disability continues to worsen. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the May 2011 VA examination is stale as it was conducted over 6 years ago. Therefore, the Board finds that a thorough and contemporaneous medical examination should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his right knee since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

If possible, the Veteran himself should submit any new records or pertinent records the VA does not have. 

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee degenerative joint disease.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the right knee disorder.  All appropriate tests and studies, including x-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


